FERGUSON, Judge
(concurring).
Though I share Judge Hendry’s concerns that inherent in this decision is a potential for violent confrontation between homeowners and law enforcement officers — especially so when the officers are not in uniform — I am reluctantly convinced that the weight of authority compels the result. I understand that what we sanction today is a “securing of the premises” after a warrant has been signed by a magistrate, with no actual search to be conducted until receipt of the warrant describing the items to be seized. Suarez v. State, 400 So.2d 1048 (Fla. 3d DCA 1981). I further understand the police jargon “securing the premises” to mean a restraint on movement of persons and things within the place, and no more.